DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (U.S. 2016/0308238 A1) in view of Hasegawa et al. (U.S. 2015/0180076 A1).

Regarding claim 1, Ichihara et al. disclose an apparatus for inspecting defects of a battery 30 (as seen in Figs. 1 & 4; which the same as secondary battery 30, see pars. 0057-0060 wherein the apparatus comprising: a pair of pressing jigs 11-12 see Fig. 4); a pair of pressing plates 11 & 12 which press an outer surface of an electrode assembly 31 (see par. 0043) in directions towards each other (pressing top plate/jigs 11 pressing down ass seen in Fig. 4 toward bottom jig 12, see par. 0057) and a plurality of protrusions 34 protrude from pressing surfaces of the pair of pressing jigs or plates 11-12 (see pars. 0047-0053) a measurement unit measuring and a control unit 60 that controls the operation of at 10 when the electrode assembly 31 is pressed by the plurality of protrusions 32a & 70 of the pair of pressing jigs 11-12 (the Examiner consider the protrusions as seen in Fig. 2 are members of 32a & 70 from the pair of pressing jigs 11-12, see par. 0040 & 0042).
Ichihara et al. fails to disclose the newly added limitations wherein the pair of pressing jigs move toward one another and is capable of applying a varying amount of pressure.
In related art, US 2015/0180076 to Hasegawa et al. discloses a similar invention having a pressing jigs 8 wherein the pair of pressing jigs 8 (top plate and bottom plate as seen in Fig. 1B) move toward one another and is capable of applying a varying amount of pressure (see par. 0051-0052, wherein the confining pressure of the confining jig 8 is 20 MPa or less and more preferably, the confining pressure is 15 MPa or less and the confining pressure of the confining jig 8 is set so that the output of the all-solid battery 1 becomes a desired magnitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ichihara et al.to include a measurement unit and the pressure jigs as taught by Hasegawa et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to modify the measurement of the electrode assembly in order to determine whether the electrode assembly is defective and to prevent safety from being deteriorated due to the damage of the pouch and the electrode assembly through the pressing surfaces of the pressing jigs (see Hasegawa et al.’s par. 0047, 0052-0053). 

    PNG
    media_image1.png
    315
    629
    media_image1.png
    Greyscale

As to claim 19, Ichihara et al. disclose wherein each of the protrusions 32a & 70 is rounded (via balls 70 are round as seen in Fig. 2).
As to claim 20, Ichihara et al. fail to clearly disclose wherein the pair of pressing jigs 11-12 is capable of pressing the electrode assembly 31 or the pouch at a pressure of 1 kg/cm2 to 5,000 kg/cm2.  Even though Ichihara et al disclose in see par. 0074, wherein kg/cm2 are unit of F of the pressing jig 11, the elastic member 13, the detection unit 14, the retaining unit 15, and the pressing member 16, are disposed, and the pressing load is applied (step ST13 in FIG. 1(C)). The applied load is adjusted unless the applied load is within ±10% of the target value F (step ST14 in FIG. 1(C): NO). If the applied load is within F±10% (step ST14 in FIG. 1(C): YES), the nut 18 is fastened on the connecting bolt 17 to fix the thickness of the fuel cell module 40 to cure the sealing member 70 (step ST15 in FIG. 1(C)). The value off 10% is an example, and this may be set to be another value. The fuel cell module 40 is completed with the step described above. When completed, the fuel cell module 40 is removed from the assembly device 200).  However, It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the pressing jigs 11-12 of Ichihara et al. that is capable of pressing the electrode assembly 31 or the pouch at to receive a pressure of 1 kg/cm2 to 5,000 kg/cm2 because it has been held that changes in user pressure inputs are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al.(U.S. 2011/0250485 A1) in view of Hasegawa et al.  (U.S. 2015/0180076 A1) and further view of Hee et al. (2014-S07681, Korean Application No. 2014-KR-089553, filed July 16, 2014).
As to claims 7-8, Ichihara et al. disclose the jigs 11-12 which included a plurality of protrusions protrude 81-85 from pressing surfaces of the pair of pressing jigs 80 & 71, wherein each of the protrusions 32a & 70 has a spherical shape 70 (element 70 has spherical shape as seen in Fig. 2).
Ichihara et al. & Hasegawa et al. fail to disclose each of the pressing jigs 12 has a mounting groove in which a corresponding one of each of the protrusion is mounted, and the corresponding protrusion is mounted in the mounting groove so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove.
230 & 300 of wherein the jig 300  having a plurality of protrusions 310 wherein each of the protrusions has a spherical shape (see Fig. 1 below, wherein 310 of 300 having a spherical shape), each of the pressing 300 has a flat mounting groove via area right under 310 in which a corresponding one of each of the protrusion 310 is mounted, and the corresponding protrusion is mounted in the mounting groove so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove.  

    PNG
    media_image2.png
    1405
    1088
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing plates or jigs of Ichihara et al.& Hasegawa et al.  to be including protrusions with groove mounting as taught by Hee ‘681 as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a see Hee’s Abstract & Advantage descriptions). 

As to claims 9-10 add the limitation wherein each mounting groove has a depth greater than a radius and less than a diameter of the corresponding protrusion so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove; so that the grove can prevent the corresponding protrusion from being separated from the mounting groove.  
However, It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify groove dimension to receive a depth greater than a radius and less than a diameter of the corresponding protrusion so that a portion of the corresponding protrusion protrudes to the outside of the mounting groove because it has been held that changes in shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (U.S. 2016/0308238 A1) in view of Hasegawa et al. (U.S. 2015/0180076 A1) and further view of Yabe (U.S. 2006/0230849 A1).
Ichihara et al. & Hasegawa et al. fail to disclose wherein each of the protrusions is rotatably retained in the pair of pressing jigs.
7 & 10 wherein the pair of pressing jigs 7 & 10 having protrusions 9 which rotatable retained in the jigs 7 & 10 (top plate 7 and bottom plate 10 as seen in Fig. 1 below having retaining balls 9 via protrusions which movable or rotatable within the retaining groove/hole/carrier 8, see par. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ichihara et al. & Hasegawa et al. to include the pressure jigs that have protrusions is rotatably retained in the pair of pressing jigs as taught by Yabe as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to modify the jigs with rotatable protrusions in order to prevent the electrode assembly from being damaged by the protrusions of the pressing jigs and prevent increase of the moving resistance of the jigs (see Yabe’s par. 0052, 0057 & 0077). 


    PNG
    media_image3.png
    279
    574
    media_image3.png
    Greyscale

Response to Arguments/Amendment
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		February 15, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858